 12DECISIONSOF NATIONALLABOR RELATIONS BOARDthan Wynters.As to the matter of ability,the Trial Examiner is not of the opinionthat General Counsel established that Rugoff'sdecision to keep Wynters and letLindsay go was so arbitrary and capricious as to warrant the inference that thereal reason must have been his preference to keep a union member in employment.In summary,the Trial Examiner concludes and finds that the preponderance ofcredible evidence does not sustain the allegations of the complaint as to the dis-charge of John W.Lindsay.'Upon the basis of the foregoing findings and conclusions and upon the entirerecord in the case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Harlem Labor Union,Inc., is a labor organization within the meaning ofSection2(5) of the Act.2.Crawford Clothes,Inc., is engaged in commercewithin themeaning of Section2(6) and (7) of the Act.3.Crawford Clothes,Inc., has not engaged in unfair labor practices within themeaning of Section 8(a) (1) and(3) of the Act.4.HarlemLaborUnion,Inc., has not engaged in unfair labor practices withinthe meaning of Section8(b) (1) (A)and (2)of the Act.[Recommendations omitted from publication.]i The Trial Examiner does not ignore certain statements in Ferman's affidavit relativeto his admission that he asked the Company to give Wynters"full time"work.Butfrom this mere fact it does not without doubt follow that the Company yielded to therequest by discharging LindsayThe affidavit fails to fix the time of such request withaccuracy,and apparently places the first request as many months before Lindsay waslaid off.From Wynters' testimony it appears that he had been working full time for amonth or more before the discharge.In any event,even if it might be reasonably inferredthatWynters benefited because of Ferman's intercession for him, the Trial Examinerdoes not believe that this fact would support the claim that Lindsay was deprived of altemployment because he was not a union member and Wynters was.Morrison-Knudsen Company, Inc., Walsh Construction Com-pany, and Perini-Quebec,Inc.,d/b/a Robinson Bay LockConstructors,A Joint VentureandMorrison-Knudsen Com-pany, Inc., B.Perini & Sons, Inc., Walsh Construction Com-pany andUtahConstruction Company, A Joint VentureandMorrison-Knudsen Company, Inc.andSelby DrillingCorp.andHerald H. Blum.Cases Nos. 3-CA-972,3-CA-973,3-CA-979, and 3-CA-994.March 4, 1959DECISION AND ORDEROn March 6, 1957, Trial Examiner George Downing issued his Inter-mediate Report in the above-entitled proceedings, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also found that Respondents hadnot engaged in certain other unfair labor practices alleged in the com-plaint, recommended dismissal of those allegations, and further recom-123 NLRB No. 12. ROBINSON BAY LOCK CONSTRUCTORS13mended that the complaint, insofar as it relates to one of the Re-spondents, be dismissed.'Thereafter, the General Counsel and theRespondents filed exceptions to the Intermediate Report and support-ing briefs, and the Respondents requested oral argument.The requestfor oral argument is hereby denied as in our opinion the exceptions andbriefs and the record adequately set forth the position of the parties.The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the modifications noted hereafter.In agreement with the Trial Examiner we find that since March 1,1956, the Respondents Joint Ventures have engaged in unfair laborpractices proscribed by Section 8 (a) (3) and (1) of the Act by main-taining in effect an exclusive hiring hall arrangement and practice withLocal 545 and International Union of Operating Engineers underwhich nonmembers of Local 545 were discriminated against by givingpreference in referral for employment to members and then to mem-bers of other locals and by requiring of nonmembers the payment ofweekly fees for work permits as evidence of the Local's consent to theiremployment, thereby encouraging membership in Local 545.In the recentMountain Pacificcase,' the Board held that an em-ployer may enter into an exclusive hiring arrangement with a unionprovided adequate safeguards against discrimination are prescribed.It is clear from the evidence that not only have Respondents not pro-vided for such safeguards but, as indicated above, have actually im-posed discriminatory conditions of referral.THE REMEDYHaving found that certain of the Respondents have engaged inunlawful practices, Ave shall order that they cease and desist therefromand take certain affirmative action necessary to effectuate the policiesof the Act.We have found that the Respondents are parties to an illegal hiringarrangement whereby preference in employment is given to membersof Local 545 and sister locals, and whereby employment is conditionedAs no exceptions have been filed, we adopt the Trial Examiner's recommendationto dismissthe complaintas to Morrison-Knudsen Company,Inc., as an individual Re-spondentin Case No. 3-CA-979.2Pursuant to theprovisions of Section3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Leedom andMembers Bean and Jenkins].$Mtountain Pacific Chapter of the Associated General Contractors,Inc., et al.,119NLRB 883;Opinion at 893. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon the employees' payment of weekly permit fees to Local 545. Inthese circumstances, we find that it will effectuate the policies of theAct to direct the Respondents to refrain from maintaining or givingeffect to their unlawful hiring arrangement.'As indicated above, under the hiring hall arrangement involvedherein, employees are, among other things, unlawfully required topay Local 545 a weekly work permit fee as the price of securing andretaining employment.Moreover, because of the operation of the un-lawful hiring hall arrangement, employees were coerced to becomeand remain union members which required payment of initiation fees,dues, and other union obligations.Therefore, to expunge the effectsof these unlawful exactions, we shall order the Respondents to refundto present and former employees, the work permit fees, initiation fees,dues, and other moneys the employees have thus been required to pay.'A Respondent's liability, however, shall be limited only to moneyspaid by its employees to Local 545 so that one Respondent shall not bel i a.bl e for refund of moneys paid by the employees of another company.Furthermore, the period of liability for all the Respondents shall re-spectively begin 6 months before the date of the filing and service ofthe initial charge against each Respondent and shall extend to allmoneys thereafter paid which have not heretofore been refunded.Contrary to the Trial Examiner, we do not believe that the factthat some of the Respondents originally joined in this proceedinghad obtained concessions in the course of settlement of charges againstthem is sufficient reason to omit the Board's established remedy forthe unfair labor practices of those whose cases were litigated herein.ORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :The Respondents, Morrison-Knudsen Company, Inc., Walsh Con-struction Company, and Perini-Quebec, Inc., d/b/a Robinson BayLock Constructors, a Joint Venture; Respondents Morrison-KnudsenCompany, Inc., B. Perini & Sons, Inc., Walsh Construction Company,and Utah Construction Company, a Joint Venture; and RespondentSelby Drilling Corp., and their respective officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Performing, maintaining, or giving effect to any hiring system,4Galveston Maritime Association.,The., etal.,122 NLRB 692.6United Association of Journeymen&Apprentices.-of the Plumbing&Pipefitting In-dustry'etc.V.S.Brown-2E.F. Olds Plumbing & Heating Corporation),115 NLRB 594. ROBINSON BAY LOCK CONSTRUCTORS15practice, or arrangement with Local 545, International Union of Oper-ating Engineers, AFL-CIO, and International Union of OperatingEngineers, AFIr-CIO, which grants preference in employment tomembers of said Unions, or any other labor organization, or whichrequires employees and applicants for employment, as a conditionof employment, to agree to pay, or to pay, to said Local 545, or anyother labor organization, any work permit fee or percentage of theirearnings derived from such employment.(b)Performing, maintaining, or giving effect to the provisions ofany agreement, understanding, or arrangement with said Local 545,or any other labor organization of its employees, which unlawfullycondition the employment of job applicants, or the retention of em-ployees in employment, with the said Respondent Companies uponclearance or approval by said Local 545 except as authorized in Sec-tion 8 (a) (3) of the Act.(c)Encouraging membership in, or activities on behalf of, Inter-national Union of Operating Engineers, or any other labor organi-zation, by giving preference in employment to members of suchorganizations, or in any other manner discriminating against em-ployees or applicants for employment in regard to their hire ortenure of employment, or other terms or conditions of employment,except as authorized in Section 8 (a) (3) of the Act.(d) In any other manner interfering with, restraining, or coercingemployees or applicants for employment in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extent that suchrightsmay be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedin Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Reimburse all present and former employees who have unlaw-fully been required to pay a work permit fee, initiation fees, dues,and other moneys to Local 545, International Union of OperatingEngineers, AFL-CIO, in the manner and to the extent set forth inthe section of the Board's Decision entitled "The Remedy."(b)Post at their respective job offices at Massena, New York,and at all their projects within the territorial jurisdiction of Local545 copies of the notices attached hereto, marked, respectively,"Appendix A" for Joint Venture Respondents in Case No. 3-CA-972,"Appendix B" for Joint Venture Respondents in Case No. 3-CA-973,and "Appendix C" for Respondent Selby Drilling Corp. in Case No.3-CA-994.Copies of said notices, to be furnished by the RegionalDirector for the Third Region, shall, after being duly signed by 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorized representatives of the respective Respondents, be postedby each Respondent immediately upon receipt thereof and main-tained for 60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to all employees are customarilyposted.Reasonable steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)The Joint Venture Respondents in Case No. 3-CA-973 shallcause a copy of the notice (Appendix B) to be published at theirexpense in a newspaper of general circulation in Massena,New York.(d)Notify the Regional Director for the Third Region in writing,within 10 clays of the date of this Order, what steps the Respondentshave taken to comply therewith.(e)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all records, reports, out-of-work lists, and other documents necessary to analyze the amountsof moneys due under the terms of the Order.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges violationsof the Actas to Morrison-Knudsen Company, Inc., as an individual Respondent.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT maintain or give effect to any hiring system,practice, or arrangement with International Union of OperatingEngineers, AFL-CIO, or its Local 545, which grants preferencein employment to members of said Unions or any other labororganizations, or which requires clearance or approval of em-ployees or applicants for employment by said Unions as a condi-tion of employment, or which requires employees or applicantsfor employment, as a condition of employment, to agree to pay,or to pay, to said Local 545, or any other labor organization,any work permit fee or percentage of their earnings derived fromsuch employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees or applicants for employment in the exerciseof rights guaranteed by Section 7 of the Act, except to the extentthat such rights may be affected by an agreement as authorizedby Section 8 (a) (3) of the Act. ROBINSON BAY LOCK CONSTRUCTORS17WE WILL reimburse all present and former employees who haveunlawfully been required to paywork permit fees, initiation fees,dues, or other moneys to International Union of Operating Engi-neers,AFL-CIO,and its Local 545.MORRISON-ICNUDSENCOMPANY, INC.,WVALSHCONSTRUCTIONCOMPANY,AND PERINI-QUEBEC,INC.,D/B/AROBINSON BAY LOCK CONSTRUCTORS,A JOINTVENTURE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT maintain or give effect to any hiring system,practice, or arrangement with International Union of OperatingEngineers, AFL-CIO, or its Local 545, which grants preferencein employment to members of said Unions or any other labor or-ganizations, or which requires clearance or approval of employeesor applicants for employment by said Unions as a condition ofemployment, or which requires employees or applicants for em-ployment, as a condition of employment, to agree to pay; or topay, to said Local 545, or any other labor organization, any workpermit fee or percentage of their earnings derived from suchemployment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees or applicants for employment in the exer-cise of rights guaranteed by Section 7 of the Act, except to theextent that such rights may be affected by an agreement as author-ized by Section 8(a) (3) of the Act.WE WILL reimburse all.present and former employees who haveunlawfully been required to pay work permit fees, initiation fees,dues, or other moneys to International Union of Operating Engi-neers, AFL-CIO, and its Local 545.508880-60-vol. 123-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL cause a copy of this notice to be published at our ex-pense in a newspaper of general circulation in Massena, NewYork.MORRISON-KNUDSEN COMPANY,INC., B.PERINI& SONS, INC., WALSH CONSTRUCTION COM-PANY,AND UTAH CONSTRUCTION COMPANY,A JOINTVENTURE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.APPENDIX CNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we 'here'by notify our employees that :EVE WILL NOT maintain or give effect to any hiring system, prac-tice,or arrangement with International Union of OperatingEngineers, AFL-CIO, or its Local 545, which grants preference inemployment to members of said Unions or any other labor organi-zations, or which requires clearance or approval of employees orapplicants for employment by said Unions as a condition 'of em-ployment, or which requires employees or applicants for employ-ment, as a condition of employment, to agree to pay, or to pay, tosaid Local 545, or any other labor organization, any work permitfee or percentage of their earnings derived from such employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees or applicants for employment in the exerciseof rights guaranteed 'by Section 7 of the Act except to the extentthat such rights may be affected by an agreement as authorized bySection 8(a) (3) of the Act.WE WILL reimburse all present and former employees who haveunlawfully been required to pay work permit fees, initiation fees,dues, or other moneys -to International Union of Operating Engi-neers, AFL-CIO, and its Local 545.SELBY DRILLING CORP.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. ROBINSON BAY LOCK CONSTRICTORS19INTERMEDIATE REPORTSTATEMENTOF THE CASEThis consolidated proceeding,brought under Section 10(b) of the National LaborRelationsAct, as amended (61 Stat. 136),was heard in Massena,New York, onJanuary 7-8,1958, pursuant to due notice and with all parties represented by counseland participating in the hearing.The consolidated complaint, issued on October 3,1957, by theGeneral Counsel ofthe NationalLaborRelations Board,' and based on chargesduly filedand served,alleged in substance(as amended at the hearing)that Respondents have engaged inunfair labor practices proscribed by Section 8(a) (3) and(1) of the Actsince March1956, by maintaining in effect an agreement,arrangement,or practice with Inter-national Union of Operating Engineers,AFL-CIO, and its Local 545, whichprovided(a) that employees and applicants for employment be membersof Local 545 and/orbe cleared,approved,or referredby Local 545as a condition of employment; (b) thatmembers ofLocal545 be given preference in regard to hire or tenure of employment;:and (c) that employees and applicants who were not members ofLocal 545 payweekly feesto Local 545for a work permit as a condition of employment.By their joint answer, filed October 11,1957,Respondents denied all allegationsof unfair labor practices.BothGeneral Counseland Respondents made oral argument at the close of thehearing and have also filed briefs.Respondents moved to dismiss all of the cases atthe conclusion of the General Counsel's evidence and again at the end of the hearing.The motionswere denied as to theJoint Ventures (Cases Nos.972 and 973), andruling was reserved onNos. 979 and 994.The motionis now grantedas to Case No.979 and is denied asto Case No.994, for reasons hereinafter stated.Uponthe entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.JURISDICTIONRespondents were all engaged in various phases of construction of the St. LawrenceSeaway and Power Projects on the St. Lawrence River, under contract either with theUnited States Government(Corps of Army Engineers)or the Power Authority ofthe State of New York.The operations of each as alleged in the complaint andadmitted in the answer substantially exceeded the Board's jurisdictional require-ments.It is concluded and found that each of the Respondents was engaged incommerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Operating Engineers,AFL-CIO, anditsLocal 545 arelabor organizations within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The Project,the contractors,and the general setting of the casesAll the Respondents herein have been engaged in various phases of construction ofthe St. Lawrence Seaway and Power Project in the vicinity of Massena,New York.Respondent Robinson Bay has been engaged since about February 1956 in the con-struction of the Robinson Bay Lock.Respondent Massena Intake has been engaged1The General Counsel and his representatives at the hearing are referred to hereinas the General Counsel, and the National Labor Relations Board as the Board.Morrison-Knudsen Company, Inc.,isreferred to as M-Ii ; and Selby Drilling Corp.as Selby:The Joint Venture in Case No.972 is referred to as Robinson Bay, and that in Case No.973 as Massena Intake.This proceeding originally included the following additional cases:Nos. 3=CA-970,971, 974,975, 976, 977,978, 987, 988,990, and 991,and Case No.3-CB-274.At theoutset of the bearing the General Counsel announced that settlement stipulations hadbeen reached in those cases,and his motion to sever them from the proceeding wasgranted. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince about August 1955 in the construction of the Massena Intake,now virtuallycompleted.Respondent Selby has been engaged since about July 1955 in drillingoperations.Respondent M-K has been engaged since about June 1955 in channelimprovement work at Ogdensburg,some 40 miles up the river from the site of theother projects.None of the Respondents maintained an employment office of its own, and eachof them(except M-K, as to whom the record is silent)relied largely upon Local545 to supply its operating engineers through the Local's hiring hall at Massena.At times there was a critical labor shortage in the area,and at other times there wasa surplus.At peak periods during summer months, some 2,500 engineers wereemployed on the project within the jurisdiction of Local 545,of whom more than 10percent and less than 50 percent were members of the Local.Most of the remainderwere members of other locals of Operating Engineers,and a few were not membersof any local.Respondents Robinson Bay and Massena Intake,as members of the St. Lawrence'sContractors'Association,were subject to and bound by the terms of a contractbetween the New York State Chapter of Associated General Contractors of America(herein calledAGC) andInternational Union of Operating Engineers and five of itslocals, including Local 545 within whose territorial jurisdiction the Seaway Projectfell.The contract contained a union-security clause which required union member-ship as a condition of employment after 30 days of employment;and it also providedthat:Where six(6) or more engineers are employed on any one shift or one project,aMaster Mechanic shall be employed;he shall be under the direction of theemployer and shall be responsible for the hiring and firing of and the perform-ance of theirduties bythe Engineers,Maintenance Engineers,Fireman andOilers.The Contractor shall have the right to select his own Master Mechanicwho may be employed on a weekly basis at a rate to be agreed upon, providedhe is selected from one of the five(5) participating locals.In the event asatisfactoryMaster Mechanic is not available an outside Master Mechanic maybe brought in with the mutual consent of both parties.Pertinent provisions of the International Union's constitution are set out in Ap-pendix A hereof.Briefly summarized, they provide that Union members shall con-form to and abide by the constitution,laws, rules, obligation,and ritual of the Unionand shall hire none but those in good standing with a union having jurisdiction overthe work to be done;that members of one local shall not seek,obtain,or remain atwork within the territorial jurisdiction of another local without the. consent of suchother local, as evidenced by a clearance card (on transfer) or by the issuance of atemporary permit, subject to successive renewals on a weekly basis in the case ofhoisting and portable engineers and on a monthly basis in the case of stationaryengineers.Though the minimum weekly permit dues as fixed by the constitutionwere $2, Local 545 collected$2.50, of which 50 cents went to the International.The cases against the Joint Ventures will be considered together inasmuch as theevidence is parallel and of common application,as Respondents concede.The casesagainst the individual Respondents will be considered separately, with the case againstM-K being first disposed of.B.Case No. 3-CA-979-Morrison-Knudsen Company, Inc.There was no evidence and no claim that M-K, as an individual Respondent, wasa party to or was bound by the contract between AGC and the Union.The GeneralCounsel offered no evidence that M-K employed master mechanics at Ogdensburg,none that the Union referred a single employee to that project,and none as to thecircumstances under which M-K employed or refused employment to any employee.The only testimony by any employee witness employed on the project related not onlyto an earlier period than that covered by the complaint,but was devoid of detailconcerning the circumstances of his employment.Indeed, the General Counsel conceded, during oral argument of Respondent's mo-tion to dismiss when made at the conclusion of his case,that he had presented noevidence concerning the actual existence of objectionable practices on the Ogdensburgproject, but argued.that because the alleged practices existed on the joint ventures, onwhich M-K was the sponsor, it could be assumed or inferred that such practices alsoexisted at Ogdensburg,where M-K was operating on an individual basis.However,such an inference cannot be indulged to serve as the sole foundation for an unfairlabor practice finding, particularly since no reason or excuse was advanced for thefailure to adduce as to Ogdensburg the same types of evidence as was submitted in theother cases. ROBINSON BAY LOCK CONSTRUCTORS21As previously stated, ruling was reserved on Respondents' motion to dismiss, whichwas made in the foregoing posture of the case.Thereafter, during the course ofRespondents' case, certain questioning of James Coville, business representative ofLocal 545, occurred on cross-examination, both by the General Counsel and theTrial Examiner, outside the scope of the direct examination (though 'without objec-tion from Respondents at the time), from which it appeared that the Union may havecollected permit fees from nonmembers of Local 545 who were sent out to Ogdens-burg, though such collections were made off the job site.By subsequent oral argu-ment and by brief, Respondents objected strenuously to the foregoing testimony.Though they did not move specifically to strike the .testimony, they argued that theirmotion to dismiss as made at the conclusion of the General Counsel's case shouldhave been, and should now be, granted.The Trial Examiner is convinced that Respondents' position is correct, and herebystrikes the testimony to which Respondents object, and now grants Respondents'motion to dismiss Case No. 3-CA-979, involving M-K as an individual respondent.It is to be noted, however, that even were the stricken testimony considered, it wouldnot establish the existence at Ogdensburg of the same practices or conditions as onthe joint ventures because of the circumstances that M-K was not shown to be a partyto the contract, was not shown to have employed master mechanics as required there-by, and was not shown to have maintained with the Union a referral arrangement andpractice such as was found on the joint ventures.See section C,infra.C. Cases Nos. 3-CA-972 and 973-the Joint Ventures1.The arrangement and practiceThere was no substantial conflict in the testimony concerning the manner in whichapplicants were hired on both the joint ventures.Generally the requests for menoriginatedwith the superintendents and would eventuate into signed requisitionswhich required the approval of John Armitage, who was project manager of bothjoint ventures.Upon approval by Armitage, Local 545 was notified of the numberof men needed in each classification, and the applicants would thereafter reportwith referral slips supplied by the Union.The Local sometimes found it necessary to recruit men from other locals tomeet Respondents' needs, and when it was unable, at times, to fill all requestsfor men, it would readily agree that Respondents could bring in their own men.In all cases,however, the practice was nevertheless for Respondents to send suchmen to the Union for referral and clearance. In some cases, also, where directapplications were made to Respondents at times when they needed men, Respondentswould similarly request clearance of the applicants from the union hall. In casesof this sort, if the union hall was closed at the time, as on Saturday afternoons,Respondents would get permission from the Union's steward to sign the men up.Similar clearance with the Union was made whenever Respondents found it neces-sary, in filling their requirements, to upgrade or promote employees to a higherclassification within the Union's jurisdiction.Though Ray Bishop, a business representative of Local 545, testified at onepoint that the contractorsagreedto send to the union hall employees whom theyhad broughtin,helater denied that there was actually any agreement, stating:No, a lot of stuff was taken for granted and worked that way. Sofar as anagreement on any of the stuff, there never has been an agreement.There was also no dispute under the testimony concerning the following facts,on which Respondents rely:There was no agreement by Respondents to hire only union members or tohire all the men whom the Union referred, and Armitage had on some occasionsrefused to hire some such men.The Union never refused clearance to any ofthemen whom Respondents brought in, nor did it refuse Respondents' requestsfor permission to upgrade or promote employees.The Union never requestedRespondents to give preference in hiring or retention of employment to its membersor to members of Operating Engineers.Despite the union-security clause of thecontract, Local 545 at no time requested nonmembers to join the Union or requestedRespondents to release an employee for failure to pay either membership duesor work permit fees.Respondents had no knowledge of the union membership,or lack of it, of any of their engineers and no knowledge as to the payment ofmembership dues to Local 545.22Members of the Local 545 paid dues to the Local's headquarters in Syracuse.Membersof other locals remitted to their home locals.No membership dues were collected inMassena oron the project. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDWitnesses for the Respondents testified that the requisition and referral systemwas necessary for the followingreasons:(1) For identification of the men referredfrom the union hall and to avoid confusion at the job offices at the signing-up stage;(2) to supply the Union, as the recognizedbargainingagent, with data necessaryfor administration of the health and welfare fund, which was applicable to, alloperatingengineers,whether members of the Union or not; and (3) to enablethe Union to keep track of the labor market and to be better prepared to anticipateand to fulfill Respondents' demands for engineers.Armitage, for example, testifiedthat, despite the fact that the identities of applicants were known in cases of directapplication and in cases where Respondents brought in their own men, he never-theless required clearance from the Union in all such cases, because:Well, for the same reason that we do it every place else, and if they arewilling to get my men for me and hustle all my men, I am willing for themto keep track of the people I have on my job because they would like toknow who they were.2.The operation of the hiring hall; preferment of union membersTo establish that Local 545 operated its hiring hall on a discriminatory basis, theGeneral Counsel offered the testimony of Edward Morrison and Herald Blum.Morrison was not a member of Local 545 or of any other local; he wasa collegestudent who was seeking employment during the summer months.He testified thathe applied to the union hall in June for a job as an oiler, his only previous experiencehaving been at service stations where he had greased automobiles.Morrison talkedwith Ray Bishop and James Coville, business representatives of the Local, who askedhim no questions concerning his qualifications.Coville told him that there were nojobs open, that there were "all kinds of book men" who were looking for work andwho "had to come first," but that Morrison should puthis name onthe list, andthat the would be notified when work was available..After 3 days, Morrison went to the union hall for 5 consecutive days and waitedwhile the Union called for men to fill jobs.On one occasion Bishop called for anoiler, and Morrison stepped forward.Bishop asked if he was a "book man,' andwhen Morrison replied he was not, Bishop stated that he was looking for bookmen.Later when Bishop again called for an oiler, a "book man" (who had come in afterMorrison) produced his book on Bishop's inquiry, and was given a referral slip.3Coville did not testify in refutation of Morrison's testimony.Bishop testifiedthat he refused to entertain Morrison's application because he was without expe-rience as an oiler and because there were experienced oilers who were out ofwork at the time.Morrison's testimony is credited and it is found that he wasdenied a referral under the circumstances he testified to.Blum, who was a member in good standing of Local 66 of Operating Engineers,testified that he cametoMassenaaround March 20, 1956, and spoke with AlMiller, business agent of Local 545, at the union hall.Miller said that therewas no work at the time, and when Blum asked Miller to put his name on thelist,Miller said he would not do so until the first of April.A day or so later,Blum wentback to the hall and spoke with Coville, telling Coville he was brokeand neededto go to work. Coville replied that there were members of Local545 who would have to go to work first, and that Blum should come back thefirstof April and they would take care of him. Blum didlaterobtain referralsby the Union after April 1 to one or more jobs on the Seaway Project, but wasnot employed by any of the Respondents in the present cases.On the first occa-sion Coville asked him if he had a book and if he could run a bulldozer. Blumproduced his book, Coville wrote out a work slip, and told Blum to give him$2.50 (the weekly permit fee), and to go out and get signed on.NeitherMiller nor Coville denied the foregoing testimony.Bishop testifiedthat men were referred from the union hall solely on the basis of their skill andqualificationsand without regard to whether they were or were not union mem-bers.However, the credited testimony of Morrison and Blum established thatthe referral system was actually operated on a basis which gave preference,first, tomembers of Local 545, and second, to members of other locals, i.e., to"book men."It is so found.8 Sometime later Morrison obtained a referral from the Union after intercession in hisbehalf by some outside personage, whose identity was not divulged of record but whowas stipulated to be not a representative of any of the Respondents nor of the Union. ROBINSON BAY LOCK CONSTRUCTORS233.The workingpermits;the "dobie"The International constitution required (so far as here relevant) that theconsent of a local unionto employment within its territorial jurisdiction of membersof other locals be evidenced by successive working permits and required the pay-ment of weekly permit fees (or "dobie"), a portion of which was remitted to theInternational.The record established that Local 545 operated under supervision of the Inter-nationaland that it sought to abide by the constitution, including the provisionfor working permits.The evidence showed that the Local's practice was to issuepermits to, and collect dobie from, nonmembers of Operating Engineersas well asfrom members of other locals.Though Respondents point to evidence that someemployees may never have paid dobie, or may have become delinquent withoutaffectingtheir employment, the evidence also showed that applicants were informedthat there was a permit fee and that they could pay it to the steward or whenever itwas convenient.Edwin Foster, the Local's steward on Massena Intake, testifiedthat all nonmembers of Local 545 paid dobie,including the master mechanics,andBusinessAgent Bishop testified that though some employees never paid dobie, it was"because we never caught up with them."Hervey Bunker, a master mechanic onRobinson Bay, also testified that he paid dobie to the steward, who also collectedfrom the engineers employed on the project.The evidence also established that the collection of the permit fees had no relationto the operation of,the hiring hall.The constitution failed to show any connection,and Coville testified that even if there had been no hiring hall, dobie would still havebeen collected from nonmembers of Local 545, under the practice which had "comedown through the years."Neither was there any showing that the permit fees wererelated to the cost of operating the hall.Thus, at peak periods some 2,500 engineerswere employed, of whom from 50 percent to 90 percent were nonmembers of Local545.Assuming a weekly average of 1,300 working permits, the weekly fees wouldhave aggregated some $3,250, and the monthly fees some $13,000.44.Concluding findingsThe foregoing evidence established that though there was no agreement as such,Respondents maintained with Local 545 an arrangement and practice under whichall employees were referred or cleared by the Union before they were put to work.Though the General Counsel argues that an exclusive referral arrangement isper seillegal, even absent evidence of discrimination, the finding of an unfair labor practicecannot be rested here on that broad ground.Theper seholding would condemn,of course, any exclusive referral arrangement, regardless of all circumstances andin the face of evidence of its operation on a purely nondiscriminatory basis.Butin the present case, absent the evidence of the preferment of union members asherein found, the mere existence of the referral arrangement under the other circum-stances shown by the record could not be found to be violative of the Act.The contract provision concerning master mechanics does not advance the Gen-eral Counsel's position because, although they were simultaneously supervisors 5 andunion members, they were not, under the arrangement which is found to exist, respon-sible for thehiringof engineers.Thus, though, as the General Counsel argues,a modus operandimay have been provided for, it was not followed any more thanwas the union-security clause.What rendered the present arrangement bad was, first, the fact that the Union sooperated the arrangement as to prefer, when occasion arose (i.e., in times of anexcess labor supply), its own members.Though Respondents advanced reasonswhich may have afforded legitimate explanation for the existence of a nondiscrimi-4Cf.International Union of Operating Engineers, Local No. 12, AFL (Associated Gen-eral Contractors),113 NLRB 655, 662. Though the court of appeals, 237 Ti'. 2d 670,674 (C.A. 9), reversed the Board's holding that the permit fees were discriminatory, thereversal was on the ground that it was not established, first, that the local was requiringsuch fees, and, second, that such fees were not a reasonable charge for operating thedispatch system.6 Respondents' contrary contentions at the hearing are rejected, because without regardto other facets of their authority, the evidence plainly showed that master mechanicshave the authority to discharge employees under their supervision.See Section 2(11).Actually the point became ultimately of slight importance under the issues in the case. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDnatory referral system,such explanation constituted,of course,no legal defenseto one which was operated so as to give preference in referral to members of Local545, and next to bookmen of other locals.Nor is the fact material whether Respondents were shown to have knowledge ofthe discriminatory basis of the Union's referrals,since by establishing the arrange-ment, they had placed in the Union'shands the power of effecting discriminationamong their employees and applicants.Having in effect licensed the Union tooperate their employment office for them,their responsibility continued to assurethemselves that the Union did not maintain it on a discriminatory basis.Cf.Inter-national Union of Operating Engineers,Local No. 12,AFL (Associated GeneralContractors),113 NLRB 655,661, footnote 5.An employer may not,of course,himself avoid an unfair labor practice by the expedient of licensing another to engagein conduct which the Act proscribes.Respondents rely in part on such cases asHunkin-Conkey Construction Company,95 NLRB 433, 435, andN.L.R.B. v. A. B. Swinerton et al.,202 F. 2d 511, 514(C.A. 9).But theHunkin-Conkeyrule(which the court expressly adopted inStivinertonas the "proper"one) was that an agreement that hiring of employees bedone only through a particular union's offices does not violate the Act "absent evi-dence that the union unlawfully discriminated in supplying the company with per-sonnel"Here that rule was met by the finding that the Union did make referrals ona discriminatory basis.That and the other findings herein render inappositeother cases on which Respondents rely, such asDel E. Webb Construction Companyv.N.L.R.B.,196 F. 2d 841 (C.A. 8).The second respect in which the referral arrangement was operated discriminatorilywas in the requirement in the International constitution,followed by Local 545, ofa working permit to evidence the Local's consent to the employment of nonmembersand the collection of the weekly permit fees from such nonmembers.A union mayof course use whatever criteria it desires, geographic or otherwise,in fixing the juris-diction of its locals,and it may prescribe its own rules with respect to the acquisitionor retention of membership within them.See Section 8(b)(1) (A).What it maynot lawfully do, however,is to "extend the effective scope of those rules so thatthey determine the right of a member to the acquisition or retention of a job"N.L.R.B. v. Philadelphia Iron Works,Inc., et al.,211 F. 2d 937, 941(C.A. 3).Oras otherwise stated by Circuit Judge Lumbard in his concurring opinon inN.L.R.B.v. International Brotherhood of Boilermakers,etc.,DistrictNo.2, 232 F. 2d 393,396 (C.A. 2),enforcing 110 NLRB 2116, cert.denied 352 U.S. 909:Of course no provision of the constitution or rules of the International whichchartered both District 2 and Lodge 23 could validly determine where and underwhat circumstances the members of a particular local could apply for and begiven jobs by an employer.The Act is paramount and its provisions may notbe whittled away or circumvented by any action of the International any morethan by the agreement between the company and District 2 which we herestrike down.See alsoLocal 542, International Union of Operating Engineers,AFL (KoppersCompany, Inc., et al.),117 NLRB 1863, 1869,where the Board rejected the Union'sargument that because the International constitution required the local's consent be-fore a nonmember could work within its jurisdiction,a discrimination in employ-ment based on union membership or lack thereof becomes lawful.The Boardcontinued:Nor do we accept the contention that all that was involved in some of theseincidents was a matter of geography,an objective criterion unrelated to unionmembership.In the latter case the local union had refused approval of nonmembers for em-ployment within its jurisdiction,whereas here Local 545 gave its consent,as evi-denced by working permits, and collected weekly fees for so doing, as provided inthe constitution.That brings us to Respondent'sargument that as concerned payment of thepermit fees,no encouragement of union membership was shown;that the Actcan have no possible application to any engineer who was already a member ofany local of Operating Engineers;and that the fact that one union member isrequired under the constitution to pay more to work in a particular area thananother member is purely a matter of internal union policy and is of no momentunder the Act.But that argument simply dresses in different language familiarcontentions concerning discrimination and jurisdictional area which have beenconsidered and rejected in the above and in many other cases. ROBINSON BAY LOCK CONSTRUCTORS25The law is well settled, of course, that encouragement of union membershipresults from an employer'sparticipation in arrangements affecting hire or tenureof employment in jobs on which a union enforces alleged obligations of member-ship against its own members.American Pipe and Steel Corporation,93 NLRB 54,56;Radio Officers' Union etc. v. N.L.R.B.,347 U.S. 17, 51-52.Although typicallyunion membership is encouraged where jobs are conditioned on such membership,itmakes no difference in such a situation that the employee discriminated againstis a member of a labor organization other than the one causing the discrimination,such as a different local of the same international body(Local 542, InternationalUnion of Operating Engineers, supra; N.L.R.B. v. InternationalBrotherhood ofBoilermakers,DistrictNo. 2, supra),or a subdivision within the same union(N.L.R.B. v. International Union of Operating Engineers,216 F. 2d 161, 164-165(C.A. 8)).Respondents also stress the point that the payment of the permit fees was voluntaryon the part of the employees,that it was not insisted upon or made a conditionof employment,and that,despite delinquencies and failures to pay, the Union madeno request to discharge any single employee.However,it is clear that aside frommembers of Local 545, the bulk of the engineers who were supplied to the projectconsisted of members of other locals,all of whom were necessarily aware of theconstitution's requirement that they obtain successive weekly permits and pay theprescribed fees.Bunker, for example, who had never worked within the territorialjurisdiction of his home local, had paid dobie wherever he worked since 1939.Nonmembers of Operating Engineers also knew or were informed of the dobiesystem.Morrison had learned of it before he received his referral.When hereceived his referral he was directed to report to the steward on the job, whoinformed him that he would have to pay a $2.50 permit fee. Indeed as Bishop'stestimony indicated,the failures to pay seem explainable in most cases by the factthat the Union"never caught up with them."In any case,it is plain that as apractical matter the job applicants were aware that their only chance of procuringsuccessive renewals of their work permits was by payment of the prescribed fees.Cf.International Union of Operating Engineers, Local No. 12, AFL (AssociatedGeneral Contractors), supra,at pp. 661-662;Local 420, United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting Industry etc.(J.J.White, Inc.),111NLRB 1126, 1140, enfd. 239 F. 2d 327, 331 (C.A. 3).It is therefore concluded and found that since March 1, 1956,the RespondentJoint Ventures have engaged in unfair labor practices proscribed by Section 8(a)(3)and (1)of the Act,by maintaining in effect an arrangement and practice withLocal 545 and International Union of Operating Engineers under which nonmembersof Local 545 were discriminated against by giving preference in referral for employ-ment to members and by requiring of nonmembers the payment of weekly fees forwork permits as evidence of the Local'sconsent to their employment,therebyencouraging membership in Local 545.D. Case No. 3-CA-994-Selby Drilling Corp.Selby was not a member of AGC or of the St. Lawrence Contractors' Associationand was not a party to the contract with Operating Engineers.Selby at no timeemployed a master mechanic,though it employed at times as many as 20 to 25 menwho fell within the jurisdiction of the Union.To establish the present case, the General Counsel relied on the testimony ofRichard T.Kangas, who was Selby's drilling superintendent.Kangas testified thatitwas his practice to callLocal 545 fordrillerswhen he needed them, because he"thought that was where the drillers were," and that the men so supplied reported tothe job with referral slips from the Union.Kangas testified further, however, thathe sometimes brought in men from Selby's other jobs and from areas outside thejurisdiction of Local 545,under the following circumstances:Examinationby Mr. Ness:Q..Now you say you did bring people in from the outside?A. Yes.Q. From areas outside the jurisdiction of 545; is that right?A. Yes.Q. They were not members of Local 545, were they?A.Well, I wouldn'tknow for certain,but I don't think they were, becauseI don't-Q.Well, when they came here, didn'tyou or someone under your directioncall the Union to advise them who you had brought in?A.Why,I would do that after the men would arrive here.I would send themto the Union for referral and clearance. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Well when they came back did they have the referral slips?A. Yesthey did.TRIAL EXAMINER DOWNING: So as I understand it, then,you didn't put anyoneon the job until they had furnished a referral slip from the Union?The WITNESS:Well, on rare occasions,if I needed a man very badly,Iwouldgo to the prime contractor's steward and they would get him a clearance or ap-prove it, but not necessarily the Business Agent.TRIAL EXAMINER DOWNING: Well, is the prime contractor[s]steward amember of Local 545?A.Well, that I wouldn't know, because I don't look into that.TRIAL EXAMINER DOWNING: Why did you go to the prime contractor['s]steward?The WITNESS:Well, because I have been on construction a number of years,and if you are running a Union job,you clear them through the Union beforeyou put them on the payroll.TRIAL EXAMINER DOWNING: You were running a Union job?The WITNESS: Yes.TRIAL EXAMINER DOWNING: You said a while ago you were running a Unionjob.With what Union are you running it?The WITNESS:Well, Operating Engineers.TRIAL EXAMINER DOWNING: Local 545?The WITNESS: Yes.On cross-examination Kangas testified that he had no knowledge as to the unionmembership of any of the engineers working on his job and no knowledge whetherthey were paying either dues or permit fees to Local 545; that Selby maintained norecord as to whetherthe men it employed were members of any union;and that itwas not concerned with the question whether they were members of Local 545, or anyother local, but only with their productive output.He testified further that: In noinstance where he sent a man to the Union for clearance did the Union refuseclearance;itat no time requested him to give preference either in hiring or in con-tinuing employment to its members;it never requested him to discharge an employeebecause of nonmembership,nor did it ever indicate that any employee was not payingpermit fees and should be fired for that reason; and it never denied him permissionto upgrade employees from another job classification.His practice in the latter casewas to promote helpers to drillers when needed drillers were not available,though asin other cases the employees were either sent to the union hall for a referral slip or(in some cases)were given verbal clearance by the steward.The findings concerning the manner in which:the Union operated its hiring hall, asset forth under sectionC, 2,supra,are applicable here.The evidence also estab-lished that the Union followed the same practice of issuing and collecting for workingpermits as it did on the joint ventures.Kangas' testimony plainly established the existence on Selby's job of the sametype of referral arrangement as existed on the joint ventures,and the other evidenceestablished the discriminatory operation of that arrangement.The conclusionsreached in section C,4 are accordingly applicable here;they are not affected bythe fact that Selby was not subject to the contract with the Union.It is, therefore,concluded and found that since March 1, 1956, Respondent Selbyengaged in unfair labor practices proscribed by Section 8(a)(3) and(1) of the Actby maintaining in effect an arrangement and practice with Local 545 and Inter-national Union of Operating Engineers under which nonmembers of Local 545 werediscriminated against by giving preference in referral for employment to membersand by requiring of nonmembers the payment of weekly fees for work permits asevidence of the Local's consent to their employment,thereby encouraging member-ship in Local 545.Upon the basis of the above findings of fact and upon the entire record in thecase the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Union of Operating Engineers,AFL-CIO,and its Local 545 arelabor organizations within the meaningof the Act.2.By maintaining in effect an arrangement and practicewith Local545 and theInternationalUnion underwhich nonmembersof Local 545were discriminatedagainst by giving preference in referral for employment to members and by requiringof nonmembers payment of fees for work permits as evidence of the Local's consentto their employment,thereby encouraging membership in Local 545, the Joint ROBINSON BAY LOCK CONSTRUCTORS27Venture Respondents in Cases Nos. 3-CA-972 and 973,respectively,and RespondentSelby Drilling Corp.inCase No. 3-CA-994 have engaged in and are engaging inunfair labor practices proscribed by Section 8(a)(3) and(1) of the Act.3.The aforesaid unfair.labor practices having occurred in connection with theoperation of Respondents'businesses,as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic,and commerce among the severalStates and substantially affect commerce within the meaning of Section 2(6) and(7) of the Act.4.Respondent Morrison-Knudsen Company,Inc., the individual Respondent inCase No. 979, has not engaged in unfair labor practices as alleged in the complaint.THE REMEDYHaving found that the Respondents in Cases Nos. 3-CA-972,973, and 994engaged in certain unfair labor practices,I shall recommend that they cease anddesist therefrom and that they take certain affirmative action which I find necessaryto remedy and remove the effects of the unfair labor practices and to effectuate thepolicies of the Act.Because of the General Counsel's suggestion that the remedy should include anorder requiring Respondents to make reimbursement of all permit fees during aperiod back to 6 months prior to the filing of the charges, it is necessary to con-sider the posture of this proceeding as originally brought and as it stood after thesettlement and severance of the other cases.The complaints in the CA casesalleged as to all Respondents the maintenance by each of the same unlawful referralarrangement and practice as was alleged as to the present Respondents.A separatecomplaint in Case No.3-CB-274 against the International Union and Local 545 wasalso based in part on the same arrangement.As a result of the settlement,all of the cases were severed except the four whichare listed in the caption(see footnote 1), and those settlements have now beenapproved by Board orders which have been noted officially by the Trial Examiner.In none of the settlements were any of the Respondents(including the Union) re-quired to make reimbursement of the permit fees. Inasmuch as the General Counsel,by accepting such a settlement with the Union,has permitted the release of a jointtort feasor, without providing for satisfaction by it of any portion of its joint andseveral liability(cf.H. M. Newman,85 NLRB 725, 732,and footnote 22), it wouldbe manifestly unjust and inequitable-particularly since the Union alone collectedand received the unlawful benefits in their entirety-now to hold only those Re-spondents who chose not to capitulate wholly liable and legally responsible forremedying wrongs in which the Union participated,which it was equally respon-sible for remedying,but for which the settlement releases it from liability.The recommended order will therefore omit any requirement that Respondentsmake reimbursement of the permit fees.The evidence established that the Massena Intake project is virtually completed.Under the circumstances it is recommended that the Respondent Joint Venture inCase No. 3-CA-973, in addition to posting notices on the project,be ordered tocause a copy of the notice to be published at their expense in a newspaper of generalcirculation in Massena,New York.[Recommendations omitted from publication.]APPENDIX AArt.XV.Sec. 2(d)No member desiring to transfer into another Local Union shall negotiate for,accept or commence work until his clearance card has been accepted or a JourneymanEngineer'sTemporary Permit shall have been issued to him as hereinafter provided.If and when his clearance card is accepted,he shall be governed by the wage scalerules and by-laws of said Local Union and if the Local Union into which suchmember enters has a higher initiation fee and the by-laws of such Local Unionrequire it,he may be required to pay the amount of the difference to the receiving;LocalUnion,inwhich event, the initiation fee tax on such difference shall becharged and collectedby theGeneral Secretary-Treasurer. . . .Art.XV.Sec. 3(a)Members of one Local Union shall not seek employment,be employed,or remainat work at the craft within the territorial jurisdiction of another Local Union withoutthe consent of such other Local Union,which consent may be evidenced by its 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDacceptance of the clearance card presented to it by the member involved,as providedin the constitution or by the issuance of the temporary permit hereinafter described.If the member involved does not present a clearance card to such other Local Union,or the Local Union to which the clearance card is presented fails to act thereon,or the Local Union to which the clearance card is presented acts thereon and refusesto affiliate such member, and the Business Representative of such other Local Union,in such cases,shall thereupon consent to the issuance of the temporary permit(described herein)then the member involved shall be entitled to receive and requiredto secure successively,during the period within which said consent be granted andhis work continue,such number of weekly journeymen engineers'temporary permitsif he is a hoisting and portable engineer,or monthly journeymen engineers'tempo-rary permits if he is a stationary engineer,as shall be issued to him by the saidBusiness Representative under the regulations established by the General ExecutiveBoard.Such permits shall,for the period issued, allow the holder thereof to seek,accept, and hold employment within the territorial jurisdiction of such other LocalUnion out of which said temporary permits shall be issued,but subject always tosuch regulations as shall be imposed thereon by the General Executive Board.Art.XV.Sec. 3(c)No member of this organization shall be permitted to remain at work at the craftin the territorial jurisdiction of any otherLocalUnion than the one to which heshall belong for a longer period of time than that covered by the temporary permitissued to him, nor shall any such member working under the authority conferred bya temporary permit be removed from said work or replaced by a member of theLocal Union issuing the said temporary permit until the expiration of the period forwhich the said temporary permit was issued, unless such removal be for a good andsufficient cause.Art. XV.Sec. 3 (d)Each Local Union issuing or required to issue the temporary permits describedin this Article shall charge to and collect from all those Engineers,Apprentices andJunior Engineers within its territorial jurisdiction to whom this article shall apply,minimum weekly permit dues of $2 each,and shall thereupon issue to each suchmember the temporary permit involved.Art. XXIIISubdiv. 3 Section (a)Members of Local Unions shall conform to and abide by the Constitution, Laws,Rules, Obligation and Ritual,and the decisions,rulings, orders and directions of anyauthority of the International Union empowered by this Constitution to makethem. . . Each member shall hire none but those in good standing with a Unionhaving jurisdiction over the work to be done nor purchase commodities without theunion label thereon when otherwise possible... .JasperWood Products Co., Inc.andFurniture and VeneerWorkers Local Union#331, Upholsterers'International UnionofNorth America, AFL-CIO, Petitioner.Case No. 35-RC-1490.Marc) 4, 1959SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Direction of Election, issued by theNational Labor Relations Board on November 14,1957,1 an election bysecret ballot was conducted on December 6, 1957, among certain em-1Unpublished.123 NLRB No. 9.